+N THE OUNETED SOME OF AMERICA Page 1 of 3
ColoRADO DISTR
: Pew Division

 

 

Bole Sais Suiak — NEW
oP satis mon COMELEEN.

 

 

bl Mane ‘e San sey
~ Dedad cnt 1

NVER, COLO!

. a we CM WAI i To oe oo

oe a Sor SOV cHon._ 7 oe
Ur USC 20006 Dscibadion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
aden

 

hy
et

a

te
i ue

3S sey
ye
wr.

a

gmk aS Te
aS e

PY HE En HE TEP PEE EE EE

1
Me
of
f

EE feed det fge ge Peete Te tLe La Ele ea TUE tly age SEChIS2- PRS og

hL208
Opd0)2) DAVIE

TS wybl Nob

47) snd 's°C

Cas@1:21-cv-01313-GPG Document 1 +Filed05/13/2T~-USDC Colorado Page 3 of.3_

2892 SELb AO Walor ¥

NV 48 4%) 9092.
AMINR Seah EGY) -

 
